Exhibit 10.(l)
Coeur d’Alene Mines Corporation
Cash-Settled Stock Appreciation Rights Award Agreement
(2003 Long-Term Incentive Plan)
     You have been selected to be a Participant in the Coeur d’Alene Mines
Corporation 2003 Long-Term Incentive Plan (the “Plan”), as specified below:
     Participant:
     Date of Grant:
     Number of Cash-Settled Stock Appreciation
          Rights Covered by This Option:
     Stock Appreciation Right Price:
     Date of Expiration:



This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     THIS AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of a cash-settled stock appreciation right (SAR) by Coeur
d’Alene Mines Corporation, an Idaho corporation (the “Company”), to the
Participant named above, pursuant to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the SAR. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
     1. Grant of Cash-Settled Stock Appreciation Rights. The Company hereby
grants to the Participant cash-settled stock appreciation rights (SARs) as set
forth above, at the stated Stock Appreciation Right Price, which is one hundred
percent (100%) of the Fair Market Value of a Share of Company stock on the Date
of Grant, in the manner and subject to the terms and conditions of the Plan and
this Agreement.
     Except as may otherwise be provided in Sections 3 or 4, the SAR granted
hereunder are granted on the condition that the Participant remains an Employee
of the Company from the Date of Grant through (and including) each of the
separate dates on which the SAR becomes exercisable, as set forth below in
Section 2. This grant of the SAR shall not confer any right to the Participant
(or any other Participant) to be granted SARs or other Awards in the future
under the Plan.
S.A.R. Agreement

1



--------------------------------------------------------------------------------



 



     2. Exercise of Stock Appreciation Right. Except as hereinafter provided,
the Participant may exercise this SAR at any time after they vest pursuant to
the vesting schedule set forth below, provided that no exercise may occur
subsequent to the close of business on the Date of Expiration (as set forth on
page 1 of this Agreement).

              Number of SARs Which   Cumulative Number of SARs Date   Becomes
Exercisable   Available for Redemption  
 
         

     This Stock Appreciation Right may be exercised in whole or in part, but not
for less than 500 SARs at any one time, unless fewer than 500 SARs then remain
subject to the Stock Appreciation Right grant, and the SARs then being exercised
as to all such remaining SARs.
     3. Termination of Employment.

  (a)   By Death. In the event the employment of the Participant is terminated
due to death, all outstanding SARs not yet vested shall become immediately fully
vested and, along with all previously vested SARs, shall remain exercisable
until the earlier of the Date of Expiration or the first anniversary of the
Participant’s date of death, by such person or persons as shall have been named
as the Participant’s beneficiary, or by such persons that have acquired the
Participant’s rights under the Stock Appreciation Right by will or by the laws
of descent and distribution.     (b)   By Disability. In the event the
employment of the Participant is terminated due to Disability, all outstanding
SARs not yet vested shall become immediately fully vested and, along with all
previously vested SARs, shall remain exercisable until the earlier of the Date
of Expiration or the first anniversary of the date that the Committee determines
the definition of Disability to have been satisfied. For the purposes of this
Agreement, “Disability” shall mean the date upon which the Participant becomes
entitled to receive benefits pursuant to the Company’s long-term disability plan
then in effect.     (c)   By Retirement. In the event the employment of the
Participant is terminated due to Retirement, all outstanding SARs not yet vested
shall become immediately vested and, along with all previously vested SARs,
shall remain exercisable until the earlier of the Date of Expiration or the
three (3) month anniversary of the Participant’s effective date of Retirement.
For the purposes of this Agreement, “Retirement” shall mean: (i) any termination
of the Participant’s employment other than for Cause after the Participant has
attained sixty-five (65) years of age; or (ii) a retirement approved by the
Board.

S.A.R. Agreement

2



--------------------------------------------------------------------------------



 



  (d)   Termination for Cause. If the employment of the Participant shall be
terminated for Cause, the Participant shall forfeit all of the unexercised SARs,
whether vested or not.     (e)   For Other Reasons. If the employment of the
Participant shall terminate for any reason other than the reasons set forth in
this Section 3(a) through 3(d) herein, all previously vested SARs shall remain
exercisable until the earlier of the Date of Expiration or the date occurring
three (3) months from the effective date of termination. All unvested SARs at
the date of termination shall immediately terminate, and shall be forfeited to
the Company.

     4. Change in Control. In the event of a Change in Control, all Stock
Appreciation Rights shall become immediately vested and shall remain exercisable
until the earlier of the Date of Expiration, or the first anniversary of the
effective date of the Participant’s termination of employment other than for
Cause.
     5. Restrictions on Transfer. This Stock Appreciation Right grant may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Further, this
Share Appreciation Right grant shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s legal representative.
     6. Recapitalization. In the event of any change in the Company’s Shares,
through the declaration of stock dividends or through recapitalization resulting
in stock splits or through merger, consolidation, exchange of shares, or
otherwise, the number of Stock Appreciation Rights subject to this grant, as
well as the Stock Appreciation Right Price, may be equitably adjusted by the
Committee, in its sole discretion, to prevent dilution or enlargement of rights.
     7. Procedure for Exercise of Stock Appreciation Right. These SARs may be
exercised by delivery of written notice to the Company at its executive offices,
addressed to the attention of its Vice President Human Resources. Such notice:
(a) shall be signed by the Participant or his or her legal representative;
(b) subject to Section 2, shall specify the number of SARs then elected to be
redeemed with respect to the Stock Appreciation Right grant; (c) shall be
accompanied by a copy of this Agreement.
     Upon exercise of this Stock Appreciation Right, the Company shall as
promptly as practicable after receipt of notice, make payable to the Participant
or his or her legal representative, as the case may be, the full difference
between the Fair Market Value at the time of exercise and the Stock Appreciation
Right Price stated above. Said payment may be considered taxable earnings for
the Participant or his or her legal representative. The Company shall have the
power and the right to deduct or withhold an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of this Agreement.
     If the Stock Appreciation Right shall have been exercised in full, this
Agreement shall be returned to the Company and canceled.
     8. Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such
S.A.R. Agreement

3



--------------------------------------------------------------------------------



 



benefit. Each such designation shall revoke all prior designations by the
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Vice President Human
Resources of the Company during the Participant’s lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to the Participant’s estate.
     9. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Stock Appreciation Rights subject
to this Agreement.
     10. Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time. A transfer of the Participant’s employment
between the Company and any one of its Subsidiaries (or between Subsidiaries)
shall not be deemed a termination of employment.
     11. Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.     (b)   The Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may in any material way
adversely affect the Participant’s rights under this Agreement, without the
written consent of the Participant.     (c)   The Participant agrees to take all
steps necessary to comply with all applicable provisions of federal and state
securities laws in exercising his or her rights under this Agreement.     (d)  
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.     (e)   All obligations of the Company under the
Plan and this Agreement, with respect to this Stock Appreciation Right, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.     (f)   To the extent not preempted by federal law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Idaho.

S.A.R. Agreement

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the Date of Grant.

                          Coeur d’Alene Mines Corporation    
 
               
ATTEST:
      By:        
 
         
 
   
 
                                      Participant    

S.A.R. Agreement

5